UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 0-23862 Fonix Corporation (Exact name of registrant as specified in its charter) Delaware 22-2994719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9350 South 150 East, Suite 700 Sandy, Utah 84070 (Address of principal executive offices with zip code) (801) 553-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[ ]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(Check One): Larger Accelerated Filer Accelerated Filer Non-Accelerated Filer
